DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in reply to Applicants’ correspondence of 08/31/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please Note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on The Presentation of Claim Amendments
It is noted that the amendments of 08/31/2022 are not technically compliant with 37 CFR 1.121 (c)(2) which requires:
The text of any added subject matter must be shown by underlining the added text.

In the instant case the second line of claim 17 appears to have been added to the claim in amendment by it is not properly indicated as such with underlining.  In the interests of customer service and compact prosecution the claims entered and are examined in this Office Action.  Applicants are encouraged to thoroughly review any future submissions to ensure they meet the requirements of 37 CFR 1.121.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119e or under 35 U.S.C. 120, 121, 365e, or 386e is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/591,642, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not provide support for the methods as claimed which are directed to tissue-specific gene expression analysis.  As such the effective filing date of the instantly claim methods is the 01/28/2013, which is the filing date of US application 13/752,131.
Response to Remarks
Applicants have argued (pages 5-6 of the Remarks) that the instantly claimed methods find basis and support in the disclosure of provision application 61/591,642.  Applicants arguments have been carefully reviewed and are not found to be persuasive.  Here it is noted that there are several particular aspects of the claimed methods that are not supported by the provision application.  The instant claims are directed to the “evaluating a health state of one or more tissues” (as recited in claim 1), and specifically recite tissues such as lung, kidney and live (as recited in claim 2).  The Examiner maintains that the concept of looking at particular different tissues from an organism is not represented in the provisional application which is directed only to the analysis of transcripts generally produced from a fetus (i.e.:  any part of the fetus, where the fetus is treated as a whole entity separate from the mother).  Thus where Applicants argue that the provisional application recites “sequencing allows for the detection and quantitation at the single nucleotide level for each transcript present in a biological sample containing a genetic material from different genomic sources”, it is noted that “different genomic sources” in this context (e.g.:  those with content distinguishable at the single nucleotide level) is not relevant to different tissues from the same organism (e.g.:  where the genome in liver tissue is the same as the genome in kidney tissue), but is particular to the analysis of transcripts arising from a maternal source as compared to a genetically distinct fetus.  
Additionally, it is noted that the amended claims recite the limitation “identifying a fractional contribution of the levels of tissue-specific cell- free mRNA to the cell-free transcriptome of the biological fluid sample”.  But the provisionally application does not provide for this concept, which encompass the combining of a plurality of different transcripts to create a fractional contribution of the sum of the plurality in the totality of the transcriptome.  The provisional application teaches only the relative amounts of different individual transcripts (e.g.:  the heatmaps in Figure 3 of the provisional application).

Election/Restrictions
In the reply filed on 05/17/2022 Applicants elected the particular species that are:  
the particular mRNA KIF5A; 
the particular tissue that is brain; 
the particular fluid that is blood; and
the particular disease pathway apoptosis, 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3-4 of the Office Action of 06/01/2022, is withdrawn in light of the amendments to the claims.

Maintained Claim Rejections - 35 USC § 101
Modified as Necessitated by Claim Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite:
(f) comparing the fractional contribution of tissue-specific cell-free mRNA transcripts from step (e) to reference levels of tissue-specific cell-free mRNA transcripts, and 
(g) evaluating the health state of the one or more tissues of the subject based on the comparing

the claims broadly recite an evaluation is based on detection of a circulating RNA, as consonant with the specification, and the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement.  Additionally, where the claims refer to a evaluation of “the health state of the one or more tissues of the subject”, the claims are directed to the a natural phenomenon which is an asserted RNA-content:phenotype association.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  There is no additional practical steps based on the evaluation of a health state of a subject.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive; e.g.:  the specification at p.8 “total RNA in plasma from a sample is determined using methods known in the art”.  The prior art of Koh et al (2012) teaches that the data gathering of the instantly claimed methods (e.g.:  next generation sequencing of cell-free RNA) were routinely practiced in the related art.  Even where the claims include assessing the amount of particular of transcripts as a fraction of a larger or complete set of transcripts, such an analysis of transcription was routine in the prior art, for example as provided in the RPKM measurements of different pathway gene transcripts in Gahlan et al (2012).  Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to  “ ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.



Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as maintained above.  Applicants’ arguments (p.7-9 of the Remarks) have been fully considered but are not persuasive to withdrawn the rejection.  Applicants have initially argued that the claims are integrated into a practical application of any judicial exceptions (e.g.:  abstract ideas) that are included in the claims, and argue that they are an improvement to the technology of diagnostic assays.  But this argument is not persuasive because, as set forth in the rejection, the claims (for example claim 1) end with a step of “evaluating the health state of the one or more tissues of the subject based on the comparing”.  But “evaluating” is not a “practical” application, and in fact MPEP 2106.04(a) specifically provides that abstract ideas include:  
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).

And where Applicants have argued that the improvement of the instant claims is analogous to the methods found eligible in Example 45 of Appendix 1 to the October 2019 Update:  subject Matter Eligibility, the Examiner maintains that Claim 2 of Example 45 is distinguished form the instant claims because the claim of the Example in fact includes a final step that is a practical step (i.e.:  opening of a mold to eject a molded product) which is based specifically on the judicial exception (i.e.:  the calculating of curing completion).  
	Applicants have next argued that the claims are significantly more that any judicial exception to which they are directed because they include steps which, as a whole, are not well-understood, routine or conventional in the relate art.  Applicants summarize the steps of the claims (p.9 of the Remarks) and conclude that “claim 1 combines determining a cell-free transcriptome of the biological fluid and determining a fractional contribution of tissue-specific cell-free mRNA to the cell-free transcriptome, adding elements that amount to significantly more than the judicial exception.”  This argument is not persuasive where the revenant step of claim 1 (i.e.:  step (e) ) can itself be considered a judicial exception.  The recited “identifying a relative fractional contribution” is an analysis of data, and the analysis of the data produced by the practical steps is thus not an element that is significantly more that the judicial exception because it is a judicial exception.  The examiner maintains that the practical steps of the claims (i.e.:  steps (a)-(d) of claim 1) are well-understood, routine and conventional in the art.

Maintained Claim Rejections - 35 USC § 112 – Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Nature of the invention and breadth of the claims
The rejected claims are directed to methods of “evaluating the health state” of one or more tissues in a subject based on an analysis of “tissue-specific cell-free RNA” in the subject.  The claims are sufficiently broad to encompass the analysis of any health state (e.g.:  normal, cancer, inflammation, physical damage) of any type of tissue type  (e.g.:  skin, prostate, breast, stomach) using any biological fluid (e.g.:  blood, urine, tears) and the detection of any amount of any mRNA.  
Direction provided by the specification and working example
	The specification teaches examples (e.g.:  page 13) of the detection and analysis of various RNA sequences from cell-free RNA derived from blood samples.  Relevant to the instantly claimed methods, the specification provides (e.g.:  page 24 of the specification) an analysis of plasma RNA profiles from four healthy, normal adults to quantify asserted tissue specific RNAs.  
The specification provides a listing of genes (Fig 15A; Fig 18A) with asserted tissue specificity.  
The specification does not teach the analysis of cell-free RNA in an sample type other than blood/plasma.
The specification asserts that “apoptotic cells from different tissue types are assumed to release their RNA into the plasma” (page 24) and, with regard to analysis of a cell free transcriptome, “the specificity and accuracy of this process is dependent on the table of genes provided in Figure X and the extent by which that they are detectable in RNA-seq and microarray”.  However the specification does not disclose any particular values (e.g.:  transcripts per ml of sample; relative amount compared to a control subject; relative amount compared to a control transcript such as a housekeeping gene) for any transcripts, nor is there a “Figure X” which provides any accuracy or specificity of any asserted tissue specificity.
State of the art, level of skill in the art, and level of unpredictability
	While the state of the art and level of skill in the art in detecting and quantifying any nucleic acid in a sample is high, the unpredictability in associating a detected transcript with any particular tissue, or health of the tissue, is higher. The high level of unpredictability is demonstrated by the instant specification and the related art.
Initially it is noted that the claims require determining levels of tissue-specific cell-free mRNA, and thus require a clear indication of which tissue is associated with any detected mRNA.  But the unpredictability in associating any mRNA with any particular tissue is known in the art.  For example, Whitehead et al (2005) teaches that there is inconsistency in tissue-specific differences in gene expression among different individuals.  Similarly, Lage et al (2008) teaches the unpredictability associated with tissue-specific expression patterns of disease genes as they may correlate with different pathological manifestations.  This is particularly relevant in the breadth of the claims which encompass detecting any difference between and sample and a control, but any health state of any tissue may result in more, or less, of a transcript in the tissue.
Furthermore, where the specification asserts the tissue specific of a variety of transcripts, it is noted that considering any mRNA as “specific” to any tissue is dependent upon a variety of factors (e.g.: methods of detection; cut-off values of expression).  Consider for example expression of CAMK1G (calcium/calmodulin dependent protein kinase IG) which is disclosed oi Fig 18U of the specification to be associated with “whole brain”.  But expression data from other sources indicates that the gene is expressed also in adrenal, kidney, prostate and spleen tissue, and is expressed in ovary at levels equal to the brain.  
Because the claims encompass generically encompass detecting any level of any transcript compared to a control, it is relevant to point out that Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals. The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1). The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Quantity of experimentation required
A large amount of experimentation would be required to make and use the invention.  Such experimentation would require case:control studies, and validation, to support the association of any level of any mRNA in any sample type with any evaluation of the health of any tissue.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention.

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 112 as maintained above.  Applicants’ arguments (p.10-11 of the Remarks) have been fully considered but are not persuasive to withdrawn the rejection.  Applicants’ arguments are directed to the portion of the rejection which asserts the unpredictability in establishing the tissue-specific nature of any mRNA transcripts.  Applicants argue (p.10-11 of the Remarks) that the skilled artisan is enabled to identify tissue-specific cell-free mRNAs because they are provided in Fig. 18 of the drawings.  Applicants remarks further provide that using template matching of sequenced mRNA can identify transcripts from databases, and the tissue specificity of any mRNA can then be determined from the databases and publicly available literature.  This argument is not persuasive because, as set forth in the rejection, even the argued methodology appears to leave room for considerable ambiguity.  For example, while the argued methodology provides for tissue specificity as presented in Fig 18, the rejection points out that while the specification asserts that CAMK1G (calcium/calmodulin dependent protein kinase IG) is associated with “whole brain”, expression data from other sources indicates that the gene is expressed also in adrenal, kidney, prostate and spleen tissue, and is expressed in ovary at levels equal to the brain.  
The Remarks further address the amendments to the claims to be directed to “a fractional contribution …. to the cell-free transcriptome”.  The Examiner maintains that amendment does not overcome the rejection which includes the unpredictability of gene expression as provided in the cited references.  In the case of the instant claims, without any explicit teaching in the specification, it is unclear how the fractional contribution of any tissue-specific genes is expected to change under any particular conditions related to the health of a tissue.  This is especially true where gene expression levels change under non-pathological conditions, and gene expression under pathological conditions of some genes can increase while others can decrease.  Thus considering the fractional contribution of a plurality of mRNAs specific to any tissue, if under some conditions there is an increase of some mRNAs and a decrease of other mRNAs, the fractional contribution of the plurality may not change even though the expression of individual genes is altered.  
The claims are broadly based on elements related changes in gene expression under different physiological conditions, some measure of tissue specificity of different mRNAs, and the technique of detecting mRNA levels using whole transcriptome sequencing.  But the specification lacks any particular teachings or details as to how the methods can actually be performed.  The claims are broad enough to encompass any evaluation of the health of any tissue in any organism using any mRNAs, and the Examiner maintains that there is substantial unpredictability in establishing the required relationships as encompassed by the claims.

Withdrawn Claim Rejections - 35 USC § 103
The rejections of claims under 35 U.S.C. 103 as being unpatentable over Miyamoto et al (2008) in view of the additional cited references is withdrawn in view of the amendments to the claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634